DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,009,947. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-20 of the instant application are anticipated by patent claims 1-20, in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/163,986
U.S. Patent 11,009,947
1. A computer system comprising: a memory; 
1. A computer system comprising: a memory; 
a screen; and
a screen; and
at least one processor coupled to the memory and configured to:
at least one processor coupled to the memory and configured to:
detect one or more open eyes in an image received from a camera of the computer system;
detect one or more open eyes in an image received from a camera of the computer system; recognize properties of the detected open eyes, the properties including one or more of orientation, designation as a left eye or a right eye, and relative position of the eyes;
group the detected open eyes into one or more pairs of eyes based on recognized properties of the detected eyes;
group the detected open eyes into one or more pairs of eyes based on the recognized properties;
measure pupillary distance in the image of each of the pairs of eyes; 
measure pupillary distance in the image of each of the pairs of eyes;
if the grouping results in two or more pairs of eyes, identify one of the pairs of eyes associated with a largest of the pupillary distances as a pair of eyes closest to the camera;
if the grouping results in two or more pairs of eyes, identify one of the pairs of eyes associated with a largest of the pupillary distances as a pair of eyes closest to the camera;
calculate a relative distance from the camera to the pair of eyes closest to the camera; and
calculate a relative distance from the camera to the pair of eyes closest to the camera, the relative distance calculated as a ratio of a focal length of the camera to the largest of the pupillary distances; and
reduce brightness of the screen of the computer system based on the relative distance.
reduce brightness of the screen of the computer system if the relative distance is less than a threshold ratio.


	The above table illustrates a comparative mapping between the limitations of claim of the instant application and the limitations of claim 1 of U.S. Patent 11,009,947. Furthermore, claims 2-20 corresponds to claims 2-20, respectively, of U.S. Patent 11,009,947.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harvill (US 2020/0020011 A1) discloses determining the distance between a camera and a user’s skin based on the distance between the user’s pupils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHI HOANG/Primary Examiner, Art Unit 2613